NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
Applicant’s amendments to the claims overcome the previous 35 U.S.C. 112(b) rejections. 
Reasons for Allowance
Claims 1-2, 4-5, 8-19, and 21-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the prior art of record, taken alone or combination, fail to disclose or render obvious: “An implantable microparticle comprising: a generally spherical body comprising: a first material comprising a biodegradable magnesium based compound or a biodegradable magnesium based alloy; and a second material, different than the first material, comprising one or more of gallium arsenide, dysprosium, lanthanum iron oxide, lanthanide particles, LaFe-Si-H particles, cobalt, and neodymium, wherein the second material is distributed throughout the first material to avoid hot spots within the microparticle: wherein the first material is a non-Curie temperature material or has a Curie temperature lower than a Curie 0C.”
Regarding independent claim 15, the prior art of record, taken alone or combination, fail to disclose or render obvious: “An implantable microparticle comprising: a first material comprising a biodegradable magnesium based compound or a biodegradable magnesium based alloy; and a second material, different than the first material, comprising an iron oxide, wherein the second material is distributed throughout the first material to avoid hot spots within the microparticle; wherein the first material and the second material form a composite having a ratio of greater than 1:1 and a Curie temperature in the range of 35 °C and 100 °C.”
Regarding independent claim 16, the prior art of record, taken alone or combination, fail to disclose or render obvious: “A method of delivering therapeutic heat to a location within a body, the method comprising: implanting at least one microparticle into the body adjacent to a desired treatment region, the microparticle comprising: a generally spherical body having a diameter in the range of 1-3000 microns comprising: a first material comprising a biodegradable magnesium based compound or a biodegradable magnesium based alloy; and a second material, different than the first material, the second material comprising a plurality of iron oxide nanoparticles, wherein the second material is distributed throughout the first material to avoid hot spots within the microparticle; wherein the first material is a non-Curie temperature material or has a Curie temperature lower than a Curie temperature of the second material; and wherein the first material and the second material form a composite having a Curie temperature in the range of 35 °C and 100 0C; generating a magnetic field at a location adjacent to the microparticle for a period of time to heat the microparticle to its Curie temperature; and maintaining the 
The closest prior art of record is identified as US PGPUB: 2015/0297763 to Sutermeister et al (previously cited) and Sharma et al (previously cited NPL: see NF dated 9/29/2020).  
Sutermeister discloses a microparticle comprising a first material and a second material that form a composite having a Curie temperature in the range of 35 and 100 degrees Celsius. The microparticle comprises a second material comprising one or more of gallium arsenide, dysprosium, lanthanide, cobalt, and neodymium. However, Sutermeister does not explicitly disclose that the first material is a biodegradable magnesium based compound or alloy as required by claims 1, 15, and 16. It is further noted that Sutermeister was commonly assigned to Boston Scientific Scimed, Inc. at the time of following and thus the reference is disqualified as prior art (See Remarks, dated 5/21/2021). Sharma discloses an implantable microparticle comprising a first a material (MgO) and a second material (iron oxide). However, as described in Sharma, the iron oxide particles are supported on the MgO material and thus the iron oxide particles are not distributed throughout the MgO particles and instead are set on the surface, as required by claims 1, 15, and 16. For at least these reasons, claims 1, 15, and 16 are allowable over the cited prior art.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL A VIERRA whose telephone number is (571)272-8245.  The examiner can normally be reached on Monday - Friday 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH STOKLOSA can be reached on (571)272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAV/Examiner, Art Unit 3794                                                                                                                                                                                                        
/KAITLYN E SMITH/Primary Examiner, Art Unit 3794